This case on appeal needs no extended opinion. The evidence was in conflict upon the material inquiries involved upon the trial, and therefore presented a question for the jury to determine. There was ample evidence to sustain the verdict of the jury, and this seems to be the only point of decision presented for our consideration.
The affirmative charge as to the different counts of the indictment was properly refused.
No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 706